The decree denies petitioner’s application for a determination that a certain indenture, bearing date the 7th day of November, 1935, made by decedent, wherein she provided for payment of £1,000 to her daughter, Carmen Sylvia Bernheim, and two wills made by said decedent, one made in Jamaica, British West Indies, and the other in New York city, and the codicil to the will made in New York city be construed to mean that the decedent intended said £1,000 to be paid out of decedent’s property in New York.
Decree affirmed, with costs to the respondents payable out of the estate. No opinion.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Untermyer, J., dissents in opinion in which Cohn, J., concurs. [174 Misc. 923.]